r EXHIBIT IRON MOUNTAIN INCORPORATED THE GUARANTORS NAMED HEREIN AND THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee 8% Senior Subordinated Notes due 2020 SEVENTH SUPPLEMENTAL INDENTURE Dated as of June5, 2008 TO SENIOR SUBORDINATED INDENTURE Dated as of December 30, 2002 TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS 1 Section 1.1. Definitions 1 ARTICLE 2. FORM AND TERMS OF THE NOTES 15 Section 2.1. Form and Dating 15 Section 2.2. Execution and Authentication 15 Section 2.3. Depository and Paying Agent for Notes 17 Section 2.4. Transfer and Exchange of Notes 17 Section 2.5. Redemption 19 Section 2.6. Covenants 21 (a)Restricted Payments 21 (b)Incurrence of Indebtedness and Issuance of Preferred Stock 24 (c)Liens 25 (d)Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries 25 (e)Transactions with Affiliates 27 (f)Certain Senior Subordinated Debt 28 (g)Additional Subsidiary Guarantees 28 (h)Designation of Unrestricted Subsidiaries 29 (i)Limitation on Sale and Leaseback Transactions 30 (j)Asset Sales 30 (k)Change of Control Offer 32 (l)Changes in Covenants When Notes Rated Investment Grade 34 Section 2.7. Subsidiary Guarantees 35 Section 2.8. Legal Defeasance and Covenant Defeasance 35 Section 2.9. Subordination 35 Section 2.10 Amend, Restate and Replace Provision Regarding Reports 35 Section 2.11. Events of Default. 36 Section 2.12. Amend, Restate and Replace Provision Regarding Limitations on Amendment or Waiver. 36 Section 2.13. Amend, Restate and Replace Provision Regarding Personal Liability. 36 Section 2.14. Amend, Restate and Replace Provision Regarding Successors. 36 ARTICLE 3. MISCELLANEOUS 37 Section 3.1. Effect of Headings 37 Section 3.2. Successors and Assigns. 37 Section 3.3. Separability Clause. 37 Section 3.4. Governing Law. 37 Section 3.5. Seventh Supplement to Supersede Indenture. 37 EXHIBITS Exhibit A FORM OF NOTE Exhibit B FORM OF SUPPLEMENTAL INDENTURE THIS SEVENTH SUPPLEMENTAL INDENTURE, dated as of June5, 2008 (“Seventh Supplemental Indenture”), is by and between IRON MOUNTAIN INCORPORATED, a Delaware corporation (the “Company”), having its principal office at 745 Atlantic Avenue, Boston, Massachusetts 02111, the Guarantors signatory hereto, and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as trustee (the “Trustee”), having its principal corporate trust office at 222Berkeley Street, 2nd Floor, Boston, MA02116. WITNESSETH: WHEREAS, the Company and the Trustee, as successor trustee, are parties to that certain Senior Subordinated Indenture, dated as of December 30, 2002 (the “Indenture”), to provide for the issuance by the Company from time to time of Securities to be issued in one or more series as provided in the Indenture; WHEREAS, the issuance and sale of up to $300,000,000 aggregate principal amount of a series of the Company’s Securities (the “Notes”) have been authorized by resolutions adopted by the Board of Directors of the Company on May 21, 2008 and by the unanimous written consent of the Executive Committee of the Board of Directors of the Company on May 30, 2008; WHEREAS, the Company desires to issue and sell $300,000,000 aggregate principal amount of the Notes on the date hereof; WHEREAS, the Company desires to enter into this Seventh Supplemental Indenture pursuant to Section 9.1(e) of the Indenture to supplement the Indenture to establish the form and terms of the Notes; and NOW, THEREFORE, for and in consideration of the premises stated herein and the purchase of the Notes by the Holders thereof, the parties hereto hereby enter into this Seventh Supplemental Indenture, for the equal and proportionate benefit of all Holders of Notes, as follows: ARTICLE 1. DEFINITIONS Section 1.1.Definitions (a)All of the terms used in this Seventh Supplemental Indenture that are defined in the Indenture shall have the meanings specified in the Indenture, unless otherwise defined herein (in which case they shall have the meanings defined herein for the purposes of the Indenture as well as for the Seventh Supplemental Indenture) or unless the context otherwise requires, and for the purposes of this Seventh Supplemental Indenture, the following terms have the meanings set forth in this Section: “Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of any other Person, existing at the time such other Person merged with or into or became a Subsidiary of such specified Person, including Indebtedness incurred in connection with, or in contemplation of, such other Person merging with or into or becoming a Subsidiary of such specified Person; and (2) Indebtedness encumbering any asset acquired by such specified Person. “Acquisition EBITDA” means, as of any date of determination, with respect to an Acquisition EBITDA Entity, the sum of: (1) EBITDA of such Acquisition EBITDA Entity for the most recently ended four full quarters for which internal financial statements are available at such date of determination (adjusted to give pro forma effect to any acquisition or disposition of a business or Person by such Acquisition EBITDA Entity consummated during the period covered by, or after the date of, such four full fiscal quarters) or, if statements are not available for such four full fiscal quarters, EBITDA for the most recently ended fiscal quarter for which internal financial statements are available, annualized), plus (2) projected quantifiable improvements in operating results (on an annualized basis) due to cost reductions calculated in good faith by the Company or one of its Restricted Subsidiaries, as certified by an Officers’ Certificate filed with the Trustee, without giving effect to any operating losses of the acquired Person. “Acquisition EBITDA Entity” means, as of any date of determination, a business or Person: (1) which has been acquired by the Company or one of its Restricted Subsidiaries and with respect to which internal financial statements on a consolidated basis with the Company are not available for four full fiscal quarters; or (2) which is to be acquired in whole or in part with Indebtedness, the incurrence of which will require the calculation on such date of the Acquisition EBITDA of such Acquisition EBITDA Entity for purposes of Section 2.6(b) of this Seventh Supplemental Indenture (Section 4.9 of the Indenture). “Additional Notes” means such amount of the Company’s 8% Senior Subordinated Notes due 2020 (other than the Initial Notes) as the Company may issue from time to time under this Seventh Supplemental Indenture in accordance with Section 2.2 hereof as part of the same series as the Initial Notes. “Adjusted EBITDA” means, as of any date of determination and without duplication, the sum of: (1) EBITDA of the Company and its Restricted Subsidiaries for the Company’s most recently ended four full fiscal quarters for which internal financial statements are available at such date of determination; and (2) Acquisition EBITDA of each business or Person that is an Acquisition EBITDA Entity as of such date of determination, multiplied by a fraction, (i)the numerator of which is 12 minus the number of months (and/or any portion thereof) in such most recent four full fiscal quarters for which the financial results of such Acquisition EBITDA Entity are included in the EBITDA of the Company and its Restricted Subsidiaries under clause(1) above, and (ii)the denominator of which is 12.The effects of unusual items, including merger-related expenses permitted to be shown as a separate line item on a statement of operations in accordance with GAAP, or non-recurring items in respect of the Company, a Restricted 2 Subsidiary or an Acquisition EBITDA Entity occurring in any period shall be excluded in the calculation of Adjusted EBITDA. “Agent Members” means members of, or participants in, the Depository. “Attributable Indebtedness” in respect of a Sale and Leaseback Transaction means, as of the time of determination, the greater of: (1) the fair market value of the property subject to such arrangement (as determined by the Board of Directors); and (2)the present value (discounted at the rate of interest implicit in such transaction) of the total obligations of the lessee for rental payments during the remaining terms of the lease included in such Sale and Leaseback Transaction (including any period for which such lease has been extended). “Cash Equivalents” means: (1) securities with maturities of one year or less from the date of acquisition, issued, fully guaranteed or insured by the United States Government or any agency thereof; (2) certificates of deposit, time deposits, overnight bank deposits, bankers acceptances and repurchase agreements issued by a Qualified Issuer having maturities of 270days or less from the date of acquisition; (3) commercial paper of an issuer rated at least A-2 by Standard& Poor’s Rating Group, a division of The McGraw-Hill Companies,Inc., or P-2 by Moody’s Investors Service, or carrying an equivalent rating by a nationally recognized rating agency if both of the two named rating agencies cease publishing ratings of investments, and having maturities of 270days or less from the date of acquisition; (4) money market accounts or funds with or issued by Qualified Issuers; and (5) Investments in money market funds substantially all of the assets of which are comprised of securities and other obligations of the types described in clauses (1)through (3)above. “Change of Control” means the occurrence of any of the following events: (1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than the Principal Stockholders (or any of them), is or becomes the “beneficial owner” (as defined in Rules13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than a majority of the voting power of all classes of Voting Stock of the Company; (2) the Company consolidates with, or merges with or into, another Person or conveys, transfers, leases or otherwise disposes of all or substantially all of its assets to any Person, or any Person consolidates with, or merges with or into, the Company, in any such event pursuant to a transaction in which the outstanding Voting Stock of the Company is converted into or exchanged for cash, securities 3 or other property, other than any such transaction where (i)the outstanding Voting Stock of the Company is not converted or exchanged at all (except to the extent necessary to reflect a change in the jurisdiction of incorporation) or is converted into or exchanged for (A)Voting Stock (other than Disqualified Stock) of the surviving or transferee Person or (B)cash, securities and other property (other than Capital Stock described in the foregoing clause(A)) of the surviving or transferee Person in an amount that could be paid as a Restricted Payment pursuant to Section 2.6(a) of the Seventh Supplemental Indenture (Section 4.8 of the Indenture) and (ii)immediately after such transaction, no “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than the Principal Stockholders (or any of them), is the “beneficial owner” (as defined in Rules13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than a majority of the total outstanding Voting Stock of the surviving or transferee Person; (3) during any consecutive two-year period, individuals who at the beginning of such period constituted the Board of Directors (together with any new directors whose election to such Board of Directors, or whose nomination for election by the stockholders of the Company, was approved by a vote of 662/3% of the directors then still in office who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the Board of Directors then in office; or (4) the Company is liquidated or dissolved or adopts a plan of liquidation or dissolution other than in a transaction which complies with Section 5.1 of the Indenture. “Consolidated Adjusted Net Income” means, for any period, the net income (or net loss) of the Company and its Restricted Subsidiaries for such period as determined on a consolidated basis in accordance with GAAP, adjusted to the extent included in calculating such net income or loss by excluding: (1) any net after-tax extraordinary gains or losses (less all fees and expenses relating thereto); (2) any net after-tax gains or losses (less all fees and expenses relating thereto) attributable to Asset Sales; (3) the portion of net income (or loss) of any Person (other than the Company or a Restricted Subsidiary), including Unrestricted Subsidiaries, in which the Company or any Restricted Subsidiary has an ownership interest, except to the extent of the amount of dividends or other distributions actually paid to the Company or any Restricted Subsidiary in cash dividends or distributions by such Person during such period; and (4) the net income (or loss) of any Person combined with the Company or any Restricted Subsidiary on a “pooling of interests” basis attributable to any period prior to the date of combination. 4 “Consolidated Income Tax Expense” means, for any period, the provision for federal, state, local and foreign income taxes of the Company and its Restricted Subsidiaries for such period as determined on a consolidated basis in accordance with GAAP. “Consolidated Interest Expense” means, for any period, without duplication, the sum of: (1) the amount which, in conformity with GAAP, would be set forth opposite the caption “interest expense” (or any like caption) on a consolidated statement of operations of the Company and its Restricted Subsidiaries for such period, including, without limitation: (i) amortization of debt discount; (ii) the net cost of interest rate contracts (including amortization of discounts); (iii) the interest portion of any deferred payment obligation; (iv) amortization of debt issuance costs; and (v) the interest component of Capital Lease Obligations of the Company and its Restricted Subsidiaries; plus (2) all interest on any Indebtedness of any other Person guaranteed and paid by the Company or any of its Restricted Subsidiaries; provided, however, that Consolidated Interest Expense will not include any gain or loss from extinguishment of debt, including write-off of debt issuance costs. “Consolidated Non-Cash Charges” means, for any period, the aggregate depreciation, amortization and other non-cash expenses of the Company and its Restricted Subsidiaries (including without limitation any minority interest) reducing Consolidated Adjusted Net Income for such period, determined on a consolidated basis in accordance with GAAP (excluding any such non-cash charge to the extent that it requires an accrual of or reserve for cash charges for any future period). “Credit Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the lenders party to the Credit Agreement, or any successor or successors party thereto. “Credit Agreement” means that certain Credit Agreement, dated as of April 16, 2007, as amended, among the Company, the lenders party thereto and the Credit Agent, as amended, restated, supplemented, modified, renewed, refunded, increased, extended, replaced or refinanced from time to time. “Definitive Notes” means Notes that are in the form of the Notes attached hereto as Exhibit A, that do not include the information called for by Section 2.15 of the Indenture. “EBITDA” means for any period Consolidated Adjusted Net Income for such period increased by: (1) Consolidated Interest Expense for such period; plus (2) Consolidated Income Tax Expense for such period; plus 5 (3) Consolidated Non-Cash Charges for such period. “Equity Interests” means Capital Stock and all warrants, options or other rights to acquire Capital Stock (but excluding any debt security that is convertible into, or exchangeable for,
